DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 3, 5 and 14-19 were rejected in Office Action from 02/24/2022.
	Applicant filed a response, amended claim 3 and cancel withdrawn claims 1-2, 6-13 and 20-21. Claim 4 was previously cancelled. 
	Claims 3, 5 and 14-19 are currently pending in the application and are being examined on the merits in this Office Action. 

Allowable Subject Matter
Claims 3, 5 and 14-19 are allowed over the “closest” prior art Hommura.
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches nor render obvious all the limitations of the claimed method of producing a liquid composition.
Hommura, which is the closes prior art, teaches a method for producing a liquid composition containing a fluoropolymer having sulfonic acid groups (paragraph [0041]) (i.e., process (1)), trivalent cerium ions and water (paragraph [0046]) (paragraphs [0044]-[0054] are associated to process (1)).
Hommura teaches a solution containing at least one cerium compound such as cerium carbonate (paragraph [0046]-[0047]), the fluoropolymer and water (paragraph [0041], [0047]).
Hommura teaches forming trivalent or tetravalent ions (paragraph [0046]). Hommura teaches when cerium (III) carbonate is dissolved in the solution containing the fluoropolymer and water, the trivalent cerium ions are formed which results in the liquid composition containing fluoropolymer having sulfonic acid groups, trivalent cerium ions and water (paragraph [0047]).
However, Hommura does not teach the specifics of the method of adding a reducing agent such as hydrogen peroxide, acetaldehyde, and formic acid, to the solution consisting of the cerium compound, the fluoropolymer, water and cerium (IV) formed from mixing the cerium compound and water, and wherein said reducing agent is added to the solution to reduce cerium (IV) to trivalent cerium ions. 
In view of the above, claims 3, 5 and 14-19 are passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723